


COLUMBIA SPORTSWEAR COMPANY
FIRST AMENDED CHANGE IN CONTROL SEVERANCE PLAN
This change in control severance plan is established by Columbia Sportswear
Company, an Oregon corporation (the "Company"), to enable the Company to offer a
form of income protection to its eligible employees in the event their
employment with the Company is involuntarily terminated other than for Cause.
The Plan is also intended to secure for the benefit of the Company the services
of the eligible employees in the event of a potential or actual Change in
Control without concern for whether such employees might be hindered in
discharging their duties by the personal uncertainties and risks associated with
a Change in Control, by affording such employees the opportunity to protect the
share value they have helped create as of the date of any Change in Control and
offering income protection to such employees in the event their employment
terminates involuntarily or for Good Reason in connection with a Change in
Control.
1.
Purpose, Establishment and Applicability of Plan.

1.1    Establishment of Plan. As of the Effective Date, the Company hereby
establishes its Change in Control Severance Plan (the "Plan"), as set forth in
this document.
1.2    Applicability of Plan. Subject to the terms of this Plan, the benefits
provided by this Plan shall be available to all those Employees who, on or after
the Effective Date, receive a Notice of Participation, pursuant to Section 3
herein.
1.3    Contractual Right to Benefits. This Plan and the Notice of Participation
establish and vest in each Participant a contractual right to the benefits to
which he or she is entitled pursuant to the terms and conditions thereof,
enforceable by the Participant against the Company.
2.
Definitions and Construction.

Whenever used in this Plan, the following terms shall have the meanings set
forth below.
2.1    Administrator. "Administrator" shall mean the Board of Directors of the
Company, or its committee or designee, as shall be responsible for administering
this Plan.
2.2    Base Salary. "Base Salary" shall mean an amount equal to the
Participant's gross annual base salary, exclusive of bonuses, other incentive
pay, commissions and all other pay or expense types, as in effect immediately
preceding the Termination Event.
2.3    Board. "Board" shall mean the Board of Directors of the Company.
2.4    Cause. "Cause" shall mean (i) any act of personal dishonesty taken by the
Participant in connection with his or her responsibilities as an Employee and
intended to result in substantial personal enrichment of the Participant,
(ii) the Participant's conviction of a felony that is injurious to the Company,
(iii) a willful act by the Participant that constitutes gross misconduct and
that is injurious to the Company, (iv) continued substantial violations by the
Participant of the Participant's employment duties that are demonstrably willful
and deliberate on the

Page 1 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




Participant's part after there has been delivered to the Participant a written
demand for performance from the Company that specifically sets forth the factual
basis for the Company's belief that the Participant has not substantially
performed his duties or (v) any act that would constitute a material violation
of the standards set forth in this Plan, including, without limitation, the
standards of Section 6.
2.5    Change in Control. "Change in Control" shall mean the occurrence of any
of the following events.
(a)    Any "person" (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company's then outstanding voting securities,
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company, (iv) an acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in subsection (b) below, or (v) any acquisition
approved by the Board; or


(b)    The consummation of a merger or consolidation of the Company with any
other corporation or of the sale or disposition by the Company of all or
substantially all of the Company's assets, excluding, however, in each case, a
transaction pursuant to which


(i)    the individuals, entities or groups (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act) who are the beneficial
owners of the total voting power represented by the voting securities of the
Company immediately prior to such transaction will beneficially own, directly or
indirectly, at least 50% of the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, of the Company or such surviving entity
after the transaction in substantially the same proportions as their ownership,
immediately prior to such transaction, of the total voting power represented by
the voting securities of the Company;


(ii)    no individual, entity or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act (other than the Company, any employee
benefit plan (or related trust) of the Company or the surviving entity) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
total voting power represented by the voting securities of the Company or the
surviving entity unless such ownership resulted solely from ownership of
securities of the Company prior to such transaction; and

Page 2 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------






(iii)    individuals who were members of the Incumbent Board will immediately
after the consummation of the Company Transaction constitute at least a majority
of the members of the board of directors of the Company or the surviving entity
after the transaction.


2.6    Code. "Code" shall mean the Internal Revenue Code of 1986, as amended.
2.7    Company. "Company" shall mean Columbia Sportswear Company, any subsidiary
corporations, any successor entities as provided in Section 8 hereof, and any
parent or subsidiaries of such successor entities.
2.8    Company-Paid Coverage. "Company-Paid Coverage" shall mean the benefits
coverage described in Section 4 hereof.
2.9    Disability. "Disability" shall mean that the Participant has been unable
to perform his or her duties as an Employee as the result of incapacity due to
physical or mental illness, loss of legal capacity or any other cause beyond the
Employee's control (unless the Employee is granted a leave of absence by the
Administrator) as determined by a physician selected by the Company and
acceptable to the Employee, for a period or periods aggregating twelve (12)
weeks in any three hundred sixty-five (365) day period.
2.10    Effective Date. "Effective Date" for purposes of this Plan shall mean
February 1, 2009.
2.11    Employee. "Employee" shall mean an employee of the Company.
2.12    ERISA. "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended.
2.13    Good Reason. "Good Reason" shall mean any of the following that occur
without the Participant's express written consent and that the Company fails to
cure within the time frame specified in Section 12.3: (i) the material reduction
of the Participant's authority, duties or responsibilities relative to the
Participant's authority, duties or responsibilities in effect immediately prior
to such reduction; provided, however, that a significant reduction in authority,
duties or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as for example, when the Chief Financial Officer
of Columbia Sportswear Company remains as such following a Change in Control and
is not made the Chief Financial Officer of the acquiring corporation) shall not
constitute Good Reason; (ii) a material reduction by the Company in the
Participant's annual base salary relative to the Participant's annual base
salary in effect immediately prior to such reduction, other than as part of a
general decrease in the annual base salaries of all similarly ranked executives
of the Company; or (iii) a change in Participant's geographic work location of
over seventy-five (75) miles from the Participant's geographic work location
immediately prior to such change, except for required travel in furtherance of
the Company's business to the extent consistent with the Participant's duties.

Page 3 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




2.14    Participant. "Participant" shall mean each of the Tier I Participants,
the Tier II Participants, the Tier III Participants and the Tier IV
Participants.
2.15    Notice of Participation. “Notice of Participation” shall mean an
individualized written notice of participation in this Plan from an authorized
officer of the Company.
2.16    Plan. "Plan" shall mean the Columbia Sportswear Company Change in
Control Severance Plan, as set forth herein, together with all amendments
hereto.
2.17    Severance Payment. "Severance Payment" shall mean the payment of
severance compensation as provided in Section 4 hereof.
2.18    Termination Event. "Termination Event" shall mean (i) the termination of
the Participant's employment by the Company involuntarily (within the meaning of
Treas. Reg. § 1.409A‑1(n)(1)) without Cause, not in connection with a Change in
Control or (ii) a Change in Control.
2.19    Tier I Participant. "Tier I Participant" shall mean each Employee
designated as a Tier I Participant by the Administrator and who signs and
returns to the Company a Notice of Participation indicating that such Employee
is a Tier I Participant.
2.20    Tier II Participant. "Tier II Participant" shall mean each Employee
designated as a Tier II Participant by the Administrator and who signs and
returns to the Company a Notice of Participation indicating that such Employee
is a Tier II Participant.
2.21    Tier III Participant. "Tier III Participant" shall mean each Employee
designated as a Tier III Participant by the Administrator and who signs and
returns to the Company a Notice of Participation indicating that such Employee
is a Tier III Participant.
2.22    Tier IV Participant. "Tier IV Participant" shall mean each Employee
designated as a Tier IV Participant by the Administrator and who signs and
returns to the Company a Notice of Participation indicating that such Employee
is a Tier IV Participant.
3.
Eligibility.

3.1    Waiver. As a condition of receiving any payments or benefits under this
Plan, an Employee must sign a general waiver and release in a form satisfactory
to the Company and which becomes effective no later than the date that is two
and one-half (2½) months after the end of the Company's fiscal year containing
the Participant's termination date.
3.2    Participation in Plan. Each Employee who is designated by the
Administrator as a Tier I Participant, a Tier II Participant, a Tier III
Participant or a Tier IV Participant and who signs and returns to the Company a
Notice of Participation within the time period set forth in such Notice shall be
a Participant in this Plan. A Participant shall cease to be a Participant in
this Plan (i) upon ceasing to be an Employee, or (ii) upon receiving written
notice from the Administrator prior to a Termination Event that the Participant
is no longer eligible to participate in this Plan, unless in either case such
Participant is then entitled to benefits hereunder. A

Page 4 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




Participant entitled to benefits hereunder shall remain a Participant in this
Plan until the full amount of the benefits has been delivered to the
Participant.
4.
Severance Benefits.

4.1    Termination Without Cause, Not in Connection With a Change in Control. If
a Participant's employment is terminated by the Company involuntarily (within
the meaning of Treas. Reg. § 1.409A‑1(n)(1)) without Cause, not in connection
with a Change in Control, then, subject to Sections 3.1, 5 and 6 hereof, the
Participant shall be entitled to receive severance benefits as follows:
(a)    Severance Pay. The Participant shall be entitled to receive a cash
payment equal to the amount set forth in Exhibit A.
(b)    Employee Benefits. To the extent the Participant and the Participant's
spouse and dependent children properly (and timely) elect, pursuant to Code
Section 4980B ("COBRA"), continuation coverage under the Company's group health
plans, the Company shall reimburse the Participant for the proportionate cost of
the premiums due for such coverage, as determined by the cost ratio policy for
the Company's employees in effect from time to time, for a period beginning on
the Participant's termination date and ending on the earliest to occur of
(i) the date on which the Participant is no longer entitled to COBRA
continuation coverage under the Company's group health plans, and (ii) the
expiration of eighteen (18) months, in the case of Tier I Participants and Tier
II Participants, or twelve (12) months, in the case of Tier III Participants and
Tier IV Participants, from the Participant's termination date.
4.2    Termination Within Twelve Months Following a Change in Control. If,
within twelve (12) months following a Change in Control, a Participant's
employment is terminated by the Company involuntarily (within the meaning of
Treas. Reg. § 1.409A‑1(n)(1)) without Cause or by the Participant for Good
Reason then, subject to Sections 3.1, 5 and 6 hereof, the Participant shall be
entitled to receive severance benefits as follows:
(a)    Severance Pay. If the Participant is involuntarily terminated by the
Company without Cause or if the Participant voluntarily terminates employment
for Good Reason, the Participant shall be entitled to receive a cash payment
equal to the amount set forth in Exhibit B.
(b)    Employee Benefits. To the extent the Participant and the Participant's
spouse and dependent children properly (and timely) elect COBRA continuation
coverage under the Company's group health plans, the Company shall reimburse the
Participant for the proportionate cost of the premiums due for such coverage, as
determined by the cost ratio policy for the Company's employees in effect from
time to time, for a period beginning on the Participant's termination date and
ending on the earliest to occur of (i) the date on which the Participant is no
longer entitled to COBRA continuation coverage under the Company's group health
plans, and (ii) the expiration of eighteen (18) months from the Participant's
termination date.

Page 5 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




(c)    Treatment of Equity Awards. Notwithstanding any provision in the
instrument evidencing an equity award, all outstanding equity-based awards
granted to the Participant under any applicable equity compensation plans of the
Company as in effect on the date of the Change in Control (including but not
limited to grants of nonqualified stock options, stock appreciation rights, and
restricted stock or unit awards), whether granted before or after the Effective
Date, shall become fully vested and exercisable or payable as of the effective
date of the Participant's termination. In addition, all outstanding equity-based
awards granted to the Participant that are eligible to become exercisable,
vested or payable (or that provide for accelerated exercisability, vesting or
payment) upon the attainment of specified performance goals, whether granted
before or after the Effective Date, shall become fully vested and exercisable or
payable, to the extent the applicable performance goals had been attained, as
determined on a pro-rated basis, as of the effective date of the Participant's
termination.


4.3    Method of Payment. Any cash payment to which a Participant becomes
entitled pursuant to Section 4.1(a) or 4.2(a) shall be paid to the Participant
in a lump sum as soon as administratively practicable after the Participant's
waiver and release, described in Section 3.1, becomes effective; provided,
however, that in no event shall such payment be made prior to the Participant's
termination date or more than two and one-half (2½) months after the end of the
Company's fiscal year containing the Participant's termination date (but only if
the Participant's waiver and release has become effective by such date). If the
Participant's waiver and release has not become effective by the date that is
two and one-half (2½) months after the end of the Company's fiscal year
containing the Participant's termination date, then the Participant shall not be
entitled to a Severance Payment or Company-Paid Coverage under this Plan. If a
Participant dies after becoming eligible for a cash Severance Payment and
executing a copy of this Plan and an accompanying waiver and release but before
payment of the cash Severance Payment, the cash Severance Payment will be paid
to the Participant's estate in a lump sum. If a Participant dies after becoming
eligible for a cash Severance Payment but before executing a copy of this Plan
and an accompanying waiver and release, his or her estate or representative may
not execute this Plan and no Severance Payment or Company-Paid Coverage with
respect to the Participant will be payable under this Plan. All payments under
this Plan will be net of amounts withheld with respect to taxes, offsets, or
other obligations.
4.4    Voluntary Resignation: Termination For Cause. If (a) the Participant's
employment terminates by reason of the Participant's voluntary resignation other
than for Good Reason, (b) the Company terminates the Participant for Cause, or
(c) a Participant's employment terminates for any reason prior to the occurrence
of a Change in Control (other than the termination without Cause contemplated by
Section 4.1 herein) then the Participant shall not be entitled to receive
severance or other benefits under this Plan and shall be entitled only to those
benefits (if any) as may be available under the Company's then existing benefits
plans and policies at the time of such termination.
4.5    Disability; Death. If the Participant's employment terminates by reason
of the Participant's death, or in the event the Company terminates the
Participant's employment following his or her Disability, the Participant shall
not be entitled to receive severance or other

Page 6 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




benefits under this Plan and shall be entitled only to those benefits (if any)
as may be available under the Company's then existing benefits plans and
policies at the time of such termination.
5.
Golden Parachute Excise Tax and Non-Deductibility Limitations.

5.1    Benefits Cap. In the event that any payment or benefit under this Plan,
either alone or when aggregated with any other payments or benefits received by
a Participant, or to be received by a Participant, from the Company, or from any
person whose actions result in a Change in Control of the Company or from any
person affiliated with the Company or such persons (each a "Payment" and,
collectively, the "Total Payments") would (i) constitute a "parachute payment"
within the meaning of Section 280G of the Code, and (ii) but for this provision,
any portion of which would be subject to the excise tax imposed by Section 4999
of the Code or any similar or successor provision (the "Excise Tax"), then,
either (a) the Participant shall receive the full amount of payments and
benefits to which the Participant is entitled under the Plan and any resulting
Excise Tax due shall be the sole responsibility of the Participant, or (b) the
Participant's payments and benefits under this Plan shall be reduced to such
lesser amount or degree as would result in no portion of any Payment being
subject to the Excise Tax or being disallowed as a deduction under Section 280G
of the Code; provided, that Participant shall be entitled to whichever of option
(a) or (b) results in the best "after-tax" position for the Participant. If,
pursuant to this Section 5.1, a Participant's payments and benefits are required
to be reduced, the Company shall determine the manner in which the remaining
Total Payments will be reduced.
5.2    Determination. Unless the Company and the Participant otherwise agree in
writing, any determination required under this Section 5 or the Participant’s
Notice of Participation shall be made in writing by an independent accounting
firm appointed by the Company (the "Accountants"), whose determination shall be
conclusive and binding upon the Participant and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Participant shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations pursuant to
this Section 5.
6.
Forfeiture of Severance Benefits.

Notwithstanding any other provision of this Plan to the contrary, if it is
determined by the Company that a Participant has violated the Company's code of
conduct or code of ethics or violated any restrictive covenants contained in the
Participant's general waiver and release or any other restrictive covenants
contained in any other Company plan or program or agreement between the Company
and the Participant, the Participant shall be required to repay to the Company
an amount equal to the economic value of all Severance Payments and Company-Paid
Coverage already paid or provided to the Participant under this Plan and the
Participant shall forfeit all other entitlements under this Plan. Additional
forfeiture provisions may apply under

Page 7 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




this Plan or other agreements between the Participant and the Company, and any
such forfeiture provisions shall remain in full force and effect.
7.
Employment Status: Withholding.

7.1    Employment Status. This Plan does not constitute a contract of employment
or impose on the Participant or the Company any obligations to retain the
Participant as an Employee, to change the status of the Participant's
employment, or to change the Company's policies regarding termination of
employment. The Participant's employment is and shall continue to be at will, as
defined under applicable law. If the Participant's employment with the Company
or a successor entity terminates for any reason that does not constitute, or
occur in connection with, a Termination Event, the Participant shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Plan, or as may otherwise be available in accordance with
the Company's established employee plans and practices or other agreements with
the Company at the time of termination.
7.2    Taxation of Plan Payments. All amounts paid pursuant to this Plan shall
be subject to regular payroll and withholding taxes.
8.
Successors to Company and Participants.

8.1    Company's Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company's business and/or assets
shall assume the obligations under this Plan and agree expressly to perform the
obligations under this Plan by executing a written agreement. For all purposes
under this Plan, the term "Company" shall include any successor to the Company's
business and/or assets that executes and delivers the assumption agreement
described in this subsection or that becomes bound by the terms of this Plan by
operation of law.
8.2    Participant's Successors. All rights of the Participant hereunder shall
inure to the benefit of, and be enforceable by, the Participant's personal or
legal representatives, executors, administrators, successors, heirs,
distributes, devisees, and legatees.
9.
Duration, Amendment, and Termination.

9.1    Duration. This Plan shall terminate on January  31, 2018, unless (a) this
Plan is extended by the Administrator, (b) a Change in Control occurs prior to
January  31, 2018 or (c) the Administrator terminates this Plan in accordance
with Section 9.2 below. If a Change in Control occurs prior to termination of
this Plan pursuant to the preceding sentence, then this Plan shall terminate
upon the date that all obligations of the Company hereunder have been satisfied.
A termination of this Plan pursuant to the preceding sentences shall be
effective for all purposes, except that such termination shall not affect the
payment or provision of compensation or benefits earned by a Participant prior
to the termination of this Plan.
9.2    Amendment and Termination. The Administrator shall have the discretionary
authority to amend this Plan in any respect, including as to the removal or
addition of

Page 8 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




Participants, by resolution adopted by a majority of the Administrator, unless a
Termination Event has previously occurred. This Plan may be terminated by
resolution adopted by a majority of the Administrator, unless a Termination
Event has previously occurred. If a Termination Event occurs, this Plan and the
designation of Participants thereto shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever without the prior written consent of each Participant to whom such
action applies.
10.
Administration.

10.1    Power and Authority. The Administrator has all power and authority
necessary or convenient to administer this Plan, including, but not limited to,
the exclusive authority and discretion: (a) to construe and interpret this Plan;
(b) to decide all questions of eligibility for and the amount of benefits under
this Plan; (c) to prescribe procedures to be followed and the forms to be used
by the Participants pursuant to this Plan; and (d) to request and receive from
all Participants such information as the Administrator determines is necessary
for the proper administration of this Plan.
10.2    Section 409A. The Company makes no representations or warranties to any
Employee with respect to any tax, economic or legal consequences of this Plan or
any payments to any Participant hereunder, including, without limitation, under
Code Section 409A, and no provision of this Plan shall be interpreted or
construed to transfer any liability for failure to comply with Code Section 409A
or any other applicable legal requirements from the Participant or other
individual to the Company or any of its affiliates. Each Participant, by
executing a Notice of Participation, shall be deemed to have waived any claim
against the Company and its affiliates with respect to any such tax, economic or
legal consequences. However, the payments and benefits provided under this Plan
are not intended to constitute deferred compensation that is subject to the
requirements of Code Section 409A. Rather, the Company intends that this Plan
and the payments and other benefits provided hereunder be exempt from the
requirements of Code Section 409A, whether pursuant to the short-term deferral
exception described in Treas. Reg. § 1.409A‑1(b)(4), the involuntary separation
pay plan exception described in Treas. Reg. § 1.409A‑1(b)(9)(iii), or otherwise.
Notwithstanding any provision of the Plan to the contrary, the Plan shall be
interpreted, operated and administered in a manner consistent with such
intention. Without limiting the generality of the foregoing, and notwithstanding
any other provision of the Plan to the contrary, all references herein to the
termination of a Participant's employment are intended to mean the Participant's
"separation from service" within the meaning of Code Section 409A(a)(2)(A)(i).
11.
Claims Process.

11.1    Claim for Benefits. A Participant (or any individual authorized by such
Participant) has the right under ERISA and this Plan to file a written claim for
benefits. To file a claim, the Participant must send the written claim to the
Company's Vice President of Human Resources. If such claim is denied in whole or
in part, the Participant shall receive written notice of the decision of the
Company's Vice President of Human Resources within 90 days after the claim is
received. Such written notice shall include the following information:
(i) specific reasons for the denial; (ii) specific reference to pertinent Plan
provisions on which the denial is

Page 9 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




based; (iii) a description of any additional material or information necessary
for the perfection of the claim and an explanation of why it is needed; and
(iv) steps to be taken if the Participant wishes to appeal the denial of the
claim, including a statement of the Participant's right to bring a civil action
under Section 502(a) of ERISA upon an adverse decision on appeal. If the
Company's Vice President of Human Resources needs more than 90 days to make a
decision, he or she shall notify the Participant in writing within the initial
90 days and explain why more time is required, and how much additional time is
needed. If a Participant (or any individual authorized by such Participant)
submits a claim according to the procedures above and does not hear from the
Company's Vice President of Human Resources within the appropriate time, the
Participant may consider the claim denied.
11.2    Appeals. The following appeal procedures give the rules for appealing a
denied claim. If a claim for benefits is denied, in whole or in part, or if the
Participant believes benefits under this Plan have not been properly provided,
the Participant (or any individual authorized by such Participant) may appeal
this denial in writing within 60 days after the denial is received by filing a
written request for review with the Administrator. The Administrator shall
conduct a review and make a final decision within 60 days after receiving the
Participant's written request for review. If the Administrator needs more than
60 days to make a decision, it shall notify the Participant in writing within
the initial 60 days and explain why more time is required and the date by which
the Administrator expects to render its decision. The Administrator may then
take 60 more days to make a decision. If such appeal is denied in whole or in
part, the decision shall be in writing and shall include the following
information: (i) specific reasons for the denial; (ii) specific reference to
pertinent Plan provisions on which the denial is based; (iii) a statement of the
Participant's right to access and receive copies, upon request and free of
charge, of all documents and other information relevant to such claim for
benefits; and (iv) a statement of the Participant's (or representative's) right
to bring a civil action under Section 502(a) of ERISA. If the Administrator does
not respond within the applicable time frame, the Participant may consider the
appeal denied. If a Participant's claim is denied, in whole or in part, the
Participant (or any individual authorized by such Participant) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (within the meaning of 29
C.F.R. § 2560.503-1(m)(8)) to his or her claim. Likewise, a Participant (or any
individual authorized by such Participant) who submits a written request to
appeal a denied claim shall have the right to submit any comments, documents,
records or other information relating to the claim that he or she wishes to
provide.
11.3    Limitations Period. A Participant must pursue the claim and appeal
rights described above before seeking any other legal recourse regarding a claim
for benefits. The Participant may thereafter file an action in a court of
competent jurisdiction, but he or she must do so within 180 days after the date
of the notice of decision on appeal or such action will be forever barred. Any
judicial review of the Administrator's decision on a claim will be limited to
whether, in the particular instance, the Administrator abused its discretion. In
no event will such judicial review be on a de novo basis, because the
Administrator has discretionary authority to determine eligibility for (and the
amount of) payments and benefits under the Plan and to construe and interpret
the terms and provisions of the Plan.

Page 10 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




12.
Notices and Assignment.

12.1    General. Notices and all other communications contemplated by this Plan
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Participant, mailed notices
shall be addressed to him or her at the home address that he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Vice President of Human Resources.
12.2    Notice of Termination by the Company. Any termination by the Company in
connection with a Termination Event pursuant to the terms herein shall be
communicated by a notice of termination to the Participant at least five (5)
days prior to the date of such termination (or at least thirty (30) days prior
to the date of a termination by reason of the Participant's Disability). Such
notice shall indicate the specific termination provision or provisions in this
Plan relied upon (if any), shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision or
provisions so indicated, and shall specify the termination date.
12.3    Notice by the Participant of Potential Involuntary Termination. In the
event that the Participant (a) determines that circumstances constituting Good
Reason have occurred at any time within twelve (12) months following a Change in
Control and (b) desires to terminate his employment with the Company for such
Good Reason, the Participant shall give written notice to the Company of such
circumstances that Participant believes constitute Good Reason and Participant's
intent to terminate his employment if such circumstances are not remedied by the
Company within the period described below. The notice shall be delivered by the
Participant to the Company within ninety (90) days following the date on which
such circumstances constituting Good Reason occurred, shall specify a
termination date that is no less than thirty-one (31) days and no more than
ninety (90) days after the Company receives such notice, shall indicate the
specific provisions or provisions in this Plan upon which the Participant relied
to make such determination and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for such determination. The failure
by the Participant to include in the notice any fact or circumstance that
contributes to a showing of Good Reason shall not waive any right of the
Participant hereunder or preclude the Participant from asserting such fact or
circumstance in enforcing his or her rights hereunder. The Company shall have
thirty (30) days following its receipt of such notice to remedy the
circumstances constituting Good Reason and, if it does remedy such circumstances
within such thirty (30) day period (or at any time prior to the Participant's
termination date, even if after the expiration of such thirty (30) day period),
then the Participant's termination shall not be for Good Reason.
12.4    Assignment by Company. The Company may assign its rights under this Plan
to an affiliate, and an affiliate may assign its rights under this Plan to
another affiliate of the Company or to the Company; provided, however, that no
assignment shall be made if the net worth of the assignee is less than the net
worth of the Company at the time of assignment; provided, further, that the
Company shall guarantee all benefits payable hereunder. In the case of

Page 11 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




any such assignment, the term "Company" when used in this Plan shall mean the
corporation that actually employs the Participant.
13.
Miscellaneous.

13.1    Governing Law, Jurisdiction and Venue. This Plan is intended to be, and
shall be interpreted as, an unfunded employee welfare benefit plan (within the
meaning of Section 3(1) of ERISA) for a select group of management or highly
compensated employees (within the meaning of Section 2520.104-24 of Department
of Labor Regulations) and it shall be enforced in accordance with ERISA. Any
Participant or other person filing an action related to this Plan shall be
subject to the jurisdiction and venue of the federal courts of the State of
Oregon.
13.2    Employment Status. Except as may be provided under any other agreement
between a Participant and the Company, the employment of the Participant by the
Company is "at will" and, prior to a Termination Event, may be terminated by
either the Participant or the Company at any time, subject to applicable law.
13.3    Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included. Further, the
captions of this Plan are not part of the provisions hereof and shall have no
force and effect.
13.4    Effect of Plan. This Plan, as amended, shall completely replace and
supersede any prior version of this Plan and any other verbal or written
document or communication concerning severance benefits. In addition, severance
benefits shall not be counted as "compensation," or any equivalent term, for
purposes of determining benefits under other plans, programs or practices owing
to the Participant from the Company, except to the extent expressly provided
therein. Except as otherwise specifically provided for in this Plan, the
Participant's rights under all such agreements, plans, provisions, and practices
continue to be subject to the respective terms and conditions thereof.



Page 12 of 12 – Columbia Sportswear Company Change in Control Severance Plan
    

--------------------------------------------------------------------------------




EXHIBIT A
TO
COLUMBIA SPORTSWEAR COMPANY
FIRST AMENDED CHANGE IN CONTROL SEVERANCE PLAN


Tier
Amount of Cash Severance Payment
I
3.0 times the Tier I Participant's Base Salary
II
2.25 times the Tier II Participant's Base Salary
III
1.4 times the Tier III Participant's Base Salary
IV
1.3 times the Tier IV Participant's Base Salary








Columbia Sportswear Company Change in Control Severance Plan: Exhibit A
    
64071-0002/LEGAL14693977.8

--------------------------------------------------------------------------------




EXHIBIT B
TO
COLUMBIA SPORTSWEAR COMPANY
FIRST AMENDED CHANGE IN CONTROL SEVERANCE PLAN


Tier
Amount of Cash Severance Payment
I
3.75 times the Tier I Participant's Base Salary
II
3.0 times the Tier II Participant's Base Salary
III
2.1 times the Tier III Participant's Base Salary
IV
1.95 times the Tier IV Participant's Base Salary








Columbia Sportswear Company Change in Control Severance Plan: Exhibit B
    
64071-0002/LEGAL14693977.8

--------------------------------------------------------------------------------




COLUMBIA SPORTSWEAR COMPANY
FIRST AMENDED CHANGE IN CONTROL SEVERANCE PLAN


NOTICE OF PARTICIPATION


To:        
Date:        ______, 20__


The Administrator has designated you as a Participant in the Plan, a copy of
which is attached hereto. The terms and conditions of your participation in the
Plan are as set forth in the Plan and herein. The terms defined in the Plan
shall have the same defined meanings in this Notice of Participation. As a
condition to receiving benefits under the Plan, you must sign a general waiver
and release in the form provided by the Company. The variables relating to your
Plan participation are as follows:


Tier __ Participant


The Severance Payment is subject to forfeiture or repayment in certain cases if
the Participant has violated the Company's code of ethics or code of conduct or
the Participant's restrictive covenants with the Company.
If you agree to participate in the Plan on these terms and conditions, please
acknowledge your acceptance by signing below. Please return the signed copy of
this Notice of Participation within ten (10) days of the date set forth above
to:
____________
____________
____________
____________


Your failure to timely remit this signed Notice of Participation will result in
your immediate removal from the Plan. Please retain a copy of this Notice of
Participation, along with the Plan, for your records.


Date:____________________    Signature:_____________________________________







Columbia Sportswear Company Change in Control Severance Plan: Notice of
Participation
    
64071-0002/LEGAL14693977.8